EXHIBIT 10.1

Mercury Computer Systems, Inc.

Compensation Policy for Non-Employee Directors

(Effective November 17, 2008)

Objective

It is the objective of Mercury to compensate non-employee directors in a manner
which will enable recruitment and retention of highly qualified directors and
fairly compensate them for their services as a director.

Cash Compensation

 

Annual retainer for non-employee directors:

   $55,000 per annum, paid quarterly

Additional annual retainers:

  

(a) Independent Chairman:

   $25,000 per annum, paid quarterly

(b) Chairman of the Audit Committee:

   $15,000 per annum, paid quarterly

(c) Chairman of the Compensation Committee:

   $12,000 per annum, paid quarterly

(d) Chairman of the N&G Committee:

   $6,000 per annum, paid quarterly

Directors are entitled to be reimbursed for their reasonable expenses incurred
in connection with attendance at Board and committee meetings.

Quarterly retainer payments shall be paid in arrears within 30 days following
the end of each quarter, with the first payments under this policy to be made in
January 2009 with respect to service during the quarter ended December 31, 2008.

Equity Compensation

New non-employee directors will be granted stock options to purchase 30,000
shares of common stock in connection with their first election to the Board.
These awards will vest as to 50% of the covered shares on each of the first two
anniversaries of the date of grant, and will expire on the seventh anniversary
of the date of grant.

Non-employee directors may also receive annual stock option awards at the
discretion of the Compensation Committee. Beginning with fiscal year 2007,
non-employee directors will receive annual stock option awards covering 16,000
shares. These awards will vest as to 50% of the covered shares on the date of
grant and as to the remaining covered shares on the first anniversary of the
date of grant, and will expire on the seventh anniversary of the date of grant.
Non-employee directors will not be eligible to receive the annual stock option
award for the fiscal year in which they are first elected. Non-employee
directors who are first elected to the Board during the first half of Company’s
fiscal year will be eligible to receive the annual stock option award for the
next fiscal year; otherwise, non-employee directors will not be eligible to
receive their first annual stock option award until the second fiscal year
following the fiscal year in which they are first elected to the Board.

Approved by the Board of Directors, as amended, on November 17, 2008